MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                   May 10 2019, 10:04 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Peter D. Todd                                           Curtis T. Hill, Jr.
Elkhart, Indiana                                        Attorney General

                                                        Henry A. Flores, Jr.
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Stephonn T. Sutton,                                     May 10, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-2430
        v.                                              Appeal from the Elkhart Superior
                                                        Court
State of Indiana,                                       The Honorable Kristine A.
Appellee-Plaintiff                                      Osterday, Judge
                                                        Trial Court Cause No.
                                                        20D01-1710-F6-1508



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2430 | May 10, 2019                      Page 1 of 3
[1]   Stephonn T. Sutton appeals his conviction for level 6 felony failure to return to

      lawful detention. Sutton failed to appear at his jury trial and was tried in

      absentia.1 He concedes that he knowingly and voluntarily waived his right to

      counsel and had elected to represent himself at his jury trial. He now asserts

      that the trial court violated his right to counsel in failing to order standby

      counsel to represent him and try his case in his absence. Sutton has failed to

      satisfy Indiana Appellate Rule 46’s requirement of providing a cogent argument

      supported by citation to authority. See Ind. Appellate Rule 46(A)(8)(a)

      (providing that each contention made in argument section of appellant’s brief

      “must contain the contentions of the appellant on the issues presented,

      supported by cogent reasoning” and “citations to the authorities … relied on.”).

      Accordingly, he has waived appellate review of this issue. See Foutch v. State, 53
N.E.3d 577, 581 n.1 (Ind. Ct. App. 2016) (waiving issue for lack of cogent

      argument).


[2]   Waiver notwithstanding, Sutton’s claim is without merit. Despite the knowing

      and voluntary waiver of his right to counsel, Sutton appears to suggest that the

      trial court abused its discretion in failing to reassert his right to counsel for him

      and to direct standby counsel to take over when he failed to appear. We



      1
        Although criminal defendants have the constitutional right to be present at all stages of their trial, a
      defendant may be tried in absentia if the trial court determines that the defendant knowingly and voluntarily
      waived the right to be present. Jackson v. State, 868 N.E.2d 494, 498 (Ind. 2007). Sutton does not assert that
      his constitutional right to be present was violated or that he did not knowingly and voluntarily waive that
      right. Indeed, it is undisputed that he knew of the scheduled trial date but failed to appear. See Brown v. State,
      839 N.E.2d 225, 227 (Ind. Ct. App. 2005) (trial court may presume defendant voluntarily, knowingly, and
      intelligently waived right to be present upon showing defendant knew scheduled trial date but failed to
      appear), trans denied (2006).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2430 | May 10, 2019                          Page 2 of 3
      initially note that the appointment of standby counsel for a pro se defendant is

      discretionary, as is the trial court’s decision to direct standby counsel to take

      over at any point during the proceedings. Sherwood v. State, 717 N.E.2d 131,

      135 n.2 (Ind. 1999). Moreover, it is within the trial court’s discretion to

      determine whether a defendant may abandon his pro se defense after the trial

      has begun and reassert his right to counsel. Koehler v. State, 499 N.E.2d 196,

      198-99 (Ind. 1986). We do not equate Sutton’s voluntary failure to appear as a

      reassertion of the right to counsel, and the trial court was under absolutely no

      obligation to direct standby counsel to take over the proceeding in Sutton’s

      absence. We find no abuse of discretion and affirm the conviction.


[3]   Affirmed.


      Bradford, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2430 | May 10, 2019   Page 3 of 3